Ibl-IS
                                        ELECTRONIC RECORD


                                                                           Poss With Intent to Deliver a
COA #       10-14-00226-CR                                OFFENSE:         Controlled Substance


            Stephen Kenneth Lane Sellers v. The State
STYLE:      of Texas                                      COUNTY:          McLennan


TRIAL COURT:              19th District Court                          Appellant's                MOTION
TRIAL COURTS:             2013-2242-C1                      FOR REHEARING IS:          Denied
TRIAL COURTJUDGE:         Hon. Ralph T. Strother            DATE:           June 4, 2015
DISPOSITION:        Affirmed                                JUDGE:          Chief Justice Gray



DATE:         May 7, 2015

JUSTICE:      Chief Justice Gray       PC
PUBLISH:                               DNP7

CLK RECORD:         September 15, 2014                  SUPPCLKRECORD:

RPT RECORD:         August 25, 2014                     SUPPRPTRECORD:

STATE BR:           March 27, 2015                      SUPP BR:
APP BR:             December 5, 2014                    PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                             CCA#                1M-1S
        hPPtLf^/JT^S Petition                                      Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:


     T&M                                                           JUDGE:

DATE:       O^/M/^O/S"                                             SIGNED:.                        PC:

JUDGE:                                                             PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                        MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                               ON

JUDGE:                                                             JUDGE: